Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-19-00774-CV

                               IN THE ESTATE OF William H. MCNUTT

                               From the County Court, Kimble County, Texas
                                           Trial Court No. 2284
                                 Honorable Joe Loving Jr., Judge Presiding 1

               BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant Sherry
McNutt.

           SIGNED December 27, 2019.


                                                           _________________________________
                                                           Patricia O. Alvarez, Justice




1
    The Honorable Delbert R. Roberts is the presiding judge of the Kimble County Court.